Citation Nr: 1526037	
Decision Date: 06/18/15    Archive Date: 06/26/15

DOCKET NO.  13-10 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for tinnitus.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel



INTRODUCTION

The Veteran served on active duty from August 1954 to July 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a TDIU is addressed in the REMAND portion of this decision and is REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  In May 2008, the RO denied the Veteran's claim of entitlement to service connection for tinnitus;  the Veteran did not appeal this determination, and new and material evidence was not received within a year of its issuance.

3.  The evidence received since the May 2008 RO denial is cumulative of the evidence at the time of the prior final denial of service connection for tinnitus, and does not raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The May 2008 RO decision denying a claim of entitlement to service connection for tinnitus is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103 (2014).

2.  Since the May 2008 RO decision, new and material evidence has not been received to reopen the claim of entitlement to service connection for tinnitus.  
38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.129(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that claimant is expected to provide.

In Dingess v. Nicholson, 19 Vet. Ap. 473 (2006), the Court held that, upon receipt of an application for a service connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.

A notice letter dated in April 2010 complied with VA's duty to notify the Veteran.  Specifically, the letter notified the Veteran of the evidentiary requirements for new and material evidence, the division of responsibility between VA and the Veteran for obtaining evidence, and the process by which disability ratings and effective dates are assigned.  This correspondence also met the specificity required by Kent v. Nicholson, 20 Vet. App. 1 (2006), as the Veteran was advised of the reasons for the previous denial and the evidence needed to reopen the claim.
With respect to VA's duty to assist, the Veteran's service treatment records (STRs) and VA treatment records have been obtained and associated with the claims file.
There is no indication that any additional action is needed to comply with the duty to assist.  As will be discussed below, evidence sufficient to reopen the claim has not been received.  Thus, given the standard of the regulation, the Board finds that VA did not have a duty to assist that was unmet.

II.  Claim to reopen

In the current appeal, the Veteran contends that he suffers from tinnitus that was incurred during his military service.  In this regard, a review of the claims file shows that the Veteran's claim of entitlement to service connection for tinnitus was previously denied by a May 2008 RO decision.  The Veteran initially filed a notice of disagreement (NOD) as to the denial; however, he withdrew his appeal in October 2008.  Moreover, new and material evidence was not received within one year of that decision.  Thus, the May 2008 decision became final.  See 38 U.S.C.A. 
§ 7105; Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

Despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is furnished with respect to the claim that has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.156(a), 20.1100, 20.1105.

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra. Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384.  See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

For applications filed after August 29, 2001, as in this case, new evidence means evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claims.  See 38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995).

As noted above, the Veteran's claim of entitlement to service connection for tinnitus was last previously considered and denied in a May 2008 rating decision.  The evidence associated with the Veteran's claims file at the time of the last final denial included STRs, a December 2007 VA examination report, and the Veteran's statements.

At the time of the last final denial, the Veteran contended that he suffered from tinnitus, which began during his military service.  See the Veteran's claim dated August 2007.

The Veteran's available service records show active duty service from August 1954 to July 1958.  His STRs, including his July 1958 separation examination, were absent any documentation of tinnitus complaints or diagnoses.

A December 2007 VA examination documented the Veteran's report that the tinnitus was incurred due to noise exposure during his military service.  Specifically, the Veteran reported experiencing air craft noise, as well as gun and mortar fire.  He stated that he has been experiencing tinnitus "as long as I can remember."  The examiner diagnosed the Veteran with tinnitus.  With respect to the question of nexus, the examiner noted that "[g]iven that [the] Veteran did not seek services for hearing loss until 2005, more than 43 years after military separation, it is this examiner's opinion that the Veteran's hearing loss and tinnitus are not caused by military service."

In the final May 2008 rating decision, the RO denied the Veteran's claim because "this condition neither occurred in nor was caused by service."  The Board's inquiry will therefore be directed to the question of whether any additionally received evidence bears directly and substantially upon the specific matters under consideration.

After a review of the entire record, and for the reasons expressed immediately below, the Board concludes that new and material evidence to reopen the claim of entitlement to service connection for tinnitus has not been received.

Medical evidence has been added to the record indicating that the Veteran has a continuing diagnosis of tinnitus.  See private treatment record dated April 2013; see also the VA examination report dated December 2013.  The Board recognizes that this evidence is new, in that it was not of record at the time of the last final denial; however, this evidence is not material because the question of current and continuing diagnosis was not in dispute.

Similarly, the Veteran's repeated assertions concerning the incurrence and etiology of his tinnitus, although new, are essentially reiterative of evidence already of record.

The Board has considered the holding in Shade v. Shinseki, 24 Vet. App. 110 (2010).  In that decision, the Court held that, in determining whether evidence raises a reasonable possibility of substantiating a claim for purposes of reopening a claim, a veteran's testimony regarding having experienced ongoing symptoms since service can be considered relevant as to the issue of nexus.  In reaching this conclusion, the Court reaffirmed the notion that a veteran's testimony should not be rejected as not being material solely because he or she is a lay person, or because contemporaneous medical evidence is no longer available to corroborate it.  Id.; see also Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009) & Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  However, as indicated above, in the current appeal the Veteran has not provided any assertions regarding nexus that were not previously considered in prior decisions.  Accordingly, his contentions made during the current appeal are not new and material.  Shade, supra.

The Board further observes that the Veteran recently submitted medical and lay evidence in support of his claim of service connection for hearing loss.  See the letter from Dr. A. received February 2010 & the letter from Dr. E. dated May 2013; see also the lay statements from the Veteran's spouse and daughter received April 2013.  Critically, although this evidence addresses the questions of nexus and continuity of symptomatology with respect to the issue of entitlement to service connection for hearing loss, these statements do not address the etiology of tinnitus.  As such, although this evidence is new, it is not material.  

The Veteran has been afforded ample opportunity to submit new and material evidence.  38 U.S.C.A. § 5107(a).  As the additionally received evidence does not establish any point not previously demonstrated, it is cumulative.  See 38 C.F.R. § 3.156.  The Board must therefore conclude that new and material evidence has not been received and that the Veteran's claim for service connection for tinnitus is not reopened.


ORDER

New and material evidence having not been received, the petition to reopen the previously denied claim of entitlement to service connection for tinnitus is denied.



REMAND

In a January 2015 rating decision, the RO denied entitlement to a TDIU.  In February 2015, the Veteran expressed a timely notice of disagreement with that determination.  To date, however, no Statement of the Case has been furnished, and such should be accomplished on remand.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Issue a Statement of the Case addressing entitlement to a TDIU.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. Claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West 2014).



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


